Citation Nr: 9904517	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the daughter of the veteran who had active 
service from February 1966 to January 1969.


FINDINGS OF FACT

1.  A death certificate reflects that the veteran died on 
March [redacted], 1983.

2.  In a Board of Veterans' Appeals (Board) decision in April 
1996, the Board determined that there had been clear and 
unmistakable error with respect to a January 1974 rating 
decision's denial of service connection for a 
neuropsychiatric disorder, and that service connection for a 
neuropsychiatric disorder was therefore warranted.

3.  As a result of the Board's decision of April 1996, a 
September 1996 rating decision established entitlement to 
accrued benefits, effective from March 1982.

4.  The death of the veteran was caused by coronary heart 
disease with other conditions contributing but not related to 
the immediate cause of death identified as "[h]ad history of 
exposure to Agent Orange."

5.  There is no competent medical evidence of record linking 
the veteran's coronary heart disease to service or to 
service-connected disability.

6.  There is no competent medical evidence of record to show 
that a service-connected disability caused or contributed 
substantially and materially to cause death.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The threshold question with respect to this claim is whether 
the appellant has presented evidence of a well-grounded 
claim, that is, one which is plausible or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim, 
since any such development would be futile.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992), the United States Court 
of Veterans Appeals (Court) held that a claim must be 
accompanied by evidence (emphasis in original).  As will be 
explained below, the appellant has not submitted competent 
evidence to support her claim.  Thus, the Board finds that 
her claim is not well grounded.  Accordingly, there is no 
additional duty to assist her in the development of her 
claim.

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e).  In addition, presumptive service connection is 
now warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure.  Federal 
Register, Vol. 61, No. 217, November 7, 1996, page 57586-
57589.

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

None of the veteran's service medical records discloses any 
reference to coronary heart disease or hypertension.  The 
service medical records reflect that that the veteran did 
have a single elevated diastolic blood pressure reading of 90 
at the time of his separation examination in January 1969.  
However, at this time it was also noted that chest X-rays 
were negative for any defects.  In addition, clinical 
examination of the heart and vascular system revealed normal 
findings. 

Thereafter, it is noted that an application for compensation 
in September 1973 did not include a claim for service 
connection for hypertension or heart disease, and that 
Department of Veterans Affairs (VA) outpatient treatment 
records received in support of this claim for the period of 
July to October 1973 do not reference any high blood pressure 
readings or complaints relating to the cardiovascular system.

A death certificate dated in March 1983 reveals that the 
veteran's death was caused by coronary heart disease with 
other conditions contributing but not related to the 
immediate cause of death identified as "[h]ad history of 
exposure to Agent Orange."

A claim for dependency and indemnity compensation (DIC) was 
filed by the veteran's second spouse in August 1983 and this 
claim was denied by a rating decision in October 1983.

The current claim for DIC was filed in May 1985 by the 
daughter of the veteran through his first spouse, and 
notification of the denial of this claim was provided in July 
1985.  A subsequent notice of disagreement was accepted as 
timely by the regional office (RO), and a statement of the 
case was issued in June 1987.  The appellant filed a timely 
substantive appeal in September 1987.  In essence, the 
appellant asserted that the veteran's death was caused by 
either Agent Orange or post-traumatic stress syndrome.

Thereafter, the record reflects repeated efforts by the RO to 
obtain relevant medical records identified by the appellant 
in her substantive appeal.  In June 1989, the appellant's 
mother was notified that immediate action could not be taken 
with respect to the appellant's claim due to the VA's 
reconsideration of the regulations pertaining to dioxin 
exposure.

A rating decision in January 1995 again denied the 
appellant's claim for service connection for cause of death 
finding that conditions at issue were not associated with 
Agent Orange exposure and that there was no other basis for 
service connection.

At a subsequent hearing before a hearing officer at the RO in 
May 1995, the appellant's mother indicated that she married 
the veteran a couple of months after his separation from the 
service (transcript (T.) at p. 2).  Although she did not know 
the veteran prior to service, numerous friends and family 
members commented on how the veteran was different after his 
return from Vietnam (T. at pp. 2-3).  Shortly after the 
marriage, there were difficulties, and the veteran told her 
that he had been getting some treatment at Camp Pendleton for 
terrible headaches (T. at pp. 3-4).  She subsequently 
contacted personnel at Camp Pendleton who denied that the 
veteran had been receiving treatment there (T. at p. 5).  In 
1969 or 1970 she also recalled taking the veteran to a 
physician on Hill Street in Los Angeles, California for post-
traumatic stress syndrome (T. at p. 5).  At the time of his 
death, the veteran's treating physician was Dr. C. (T. at p. 
6).  Dr. C. indicated to the appellant's mother that the 
veteran's records would confirm that the veteran's Vietnam 
experience contributed to his death, but that he could not 
legally give her these records (T. at p. 6).  

The appellant's mother testified that she believed that the 
veteran suffered from borderline hypertension at the time of 
his death, and that this belief was based upon an elevated 
blood pressure reading she obtained from the veteran while 
she was in nursing school and for which she took the veteran 
to B. Hospital (T. at p. 7).  She made an effort to obtain 
these records from B. Hospital but was informed that these 
records were no longer available (T. at p. 7).  The physician 
that they went to on Hill Street was a VA physician (T. at p. 
9).  She did not know whether the veteran was also being seen 
by the VA at the time of his death, and had not spoken to him 
for a period of five years (T. at pp. 9-10).  Medical records 
which may also have been located at a medical facility in 
Sylmar, California were also unavailable (T. at p. 10).  The 
appellant's mother believed that the veteran was taking 
medication for blood pressure at the time of her marriage to 
the veteran (T. at p. 11).  Although she recalled that the 
veteran was taking medication for hypertension during their 
marriage she did not recall the doctor who prescribed the 
medication (T. at p. 11).  She did not recall the medication, 
but believed he was taking medication for hypertension (T. at 
p. 12).  

In a Board decision in April 1996, the Board determined that 
there had been clear and unmistakable error with respect to a 
January 1974 rating decision's denial of service connection 
for a neuropsychiatric disorder, and that service connection 
for a neuropsychiatric disorder was therefore warranted.  The 
Board remanded the issue of entitlement to service connection 
for cause of death for further medical development.

In response to the Board's remand, additional efforts were 
made by the RO to obtain pertinent treatment records without 
success.  In addition, a VA physician provided relevant 
medical opinions which were set forth in a VA report, dated 
in May 1998.

The May 1998 VA report reflects that the examiner reviewed 
the claims folder in order to reach the opinions set forth in 
the report.  In this regard, the examiner noted that there 
was scant information relating to the veteran's 
cardiovascular status during active duty.  He further noted 
that a physical examination in 1969 revealed a single 
diastolic blood pressure reading of 90.  The examiner 
commented that while the diastolic pressure of 90 was at the 
borderline between normal tension and hypertension, there was 
no way to make a retrospective diagnosis of hypertension 
based on the single, almost 30 year old blood pressure 
reading.  He also noted that the record was absolutely silent 
regarding any other cardiovascular problems and was likewise 
silent regarding psychiatric pathology although review of the 
claims folder disclosed the rationale for the posthumous 
grant of a rating for a psychiatric disability.  In any case, 
the examiner indicated that the veteran's primary psychiatric 
pathology related to an immature personality disorder and 
there was no nexus between any recorded diagnosed psychiatric 
abnormalities and subsequent development of coronary artery 
disease.  In summary, it was the opinion of the examiner that 
it was substantially less likely than not that the veteran's 
listed cause of death was in any way related to any health 
problems or issues noted on active duty or during the 
presumptive period following discharge from active duty, 
including any blood pressure or other cardiovascular issues 
or any psychiatric or psychoneurotic symptomatology.


II.  Analysis

The record shows that the veteran was 35 years old when he 
died in March 1983.  A death certificate dated in March 1983 
reveals that the cause of death was coronary heart disease, 
and that other conditions contributing but not related to the 
immediate cause of death were identified as "[h]ad history 
of exposure to Agent Orange."  The appellant has not 
submitted any evidence linking coronary heart disease to 
service.  She has also not alleged that coronary heart 
disease was present in service.

As was noted above, the appellant contends that the veteran's 
coronary heart disease was possibly due to Agent Orange 
exposure during the Vietnam War.  The Board finds, however, 
that the regulatory provisions for presumptive service 
connection after herbicide exposure do not support her claim.  
Because the Secretary has not determined that a presumption 
of service connection for coronary heart disease is warranted 
for Agent Orange exposed veterans, such a presumption does 
not apply here.  38 C.F.R. § 3.307, 3.309(e). 

The fact that the Secretary has not determined that there is 
any presumptive basis to service connect coronary artery 
disease based on exposure to Agent Orange does not preclude 
the appellant from establishing such a relationship.  
However, to do so, she must submit competent medical evidence 
to support her assertion.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  In this regard, the Board notes that the 
appellant has been adequately advised of this need, and that 
the explanations provided by the RO of the basis of the 
denial of the claim did not mislead her to believe that she 
was precluded from establishing service connection under the 
general provisions governing service connection because 
coronary artery disease was not among the diseases entitled 
to presumptive service connection on the basis of exposure to 
herbicides.  

In the instant case, the only evidence in support of the 
appellant's assertion that the veteran's coronary artery 
disease was related to exposure to Agent Orange or was 
otherwise related to the veteran's active service consists of 
statements and testimony from appellant and her mother, and 
the statement on the death certificate that the veteran 
"[h]ad history of exposure to Agent Orange."  First, as to 
the statement within the veteran's death certificate, the 
Board agrees with the RO's position that exposure to Agent 
Orange is not a disability in and of itself, and that without 
any additional linkage to a disorder which caused or 
contributed to death, is of minimal, if any, probative value.  
Similarly, although the appellant's mother has testified that 
she had a conversation with the author of this statement, Dr. 
C., in which Dr. C. indicated that that the veteran's records 
would confirm that the veteran's Vietnam experience 
contributed to his death, this assertion is simply too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  In this regard, the Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, her 
report of what a physician said is not "medical evidence" 
sufficient to make the claim well grounded.  The Court went 
on to hold in Robinette that under 38 U.S.C.A. § 5103(a) 
(West 1991), VA had a duty to inform a claimant as to how to 
complete an application for benefits.  Id. at 77-80.  Thus, 
to the extent the appellant did not derive from the prior 
explanations provided by the RO an understanding of the 
evidence necessary to make her claim well-grounded, and in 
this context the significance of the alleged statements of 
this physician, she is hereby further informed that she must 
secure evidence from medical professionals to support the 
proposition that there was a causal nexus between coronary 
heart disease and service, including exposure to herbicides. 

With the exception of the statement of Dr. C. in the death 
certificate, the evidence in support of the appellant's 
assertion that the veteran's coronary heart disease and 
related symptoms were present in service, were manifested 
within presumptive periods thereafter, or were related to 
service-connected disability, consists mainly of the 
statements and testimony of the appellant and her mother.  
The appellant and her mother have not submitted any competent 
medical evidence linking the veteran's coronary heart disease 
to service-connected disability or to the veteran's period of 
active service.  As a lay person, the appellant lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
record reflects that the appellant's mother has had training 
as a nurse, and thus has medical expertise, and has offered 
testimony regarding the existence of a diagnosis and 
treatment for hypertension during the period of her marriage 
to the veteran, the Board does not find an adequate 
foundation in the current record to establish her expertise 
to provide competent evidence as to the generally accepted 
medical definition of what constitutes hypertension or to 
relate such a condition to service, the cause of the 
veteran's death, service-connected disability, or exposure to 
Agent Orange.  See Black v. Brown, 10 Vet. App. 279 (1997).  

The evidence of record instead shows that the veteran's 
coronary heart disease had its onset years after service.  
Without competent medical evidence demonstrating that 
diseases were related to service-connected disability, were 
present in service, or were manifested within presumptive 
periods following discharge from service, the Board must find 
that the appellant's claim for service connection for the 
cause of the death of the veteran is not well grounded.

No physician or other medical care provider has directly 
indicated that the veteran's coronary heart disease was 
present during service or within one year thereafter.  
Moreover, there has been no competent medical evidence 
entered into the record to show that the veteran's service-
connected disability of a neuropsychiatric disorder was 
related to the veteran's coronary heart disease.  In fact, 
the VA medical report from May 1998 contains the opinion that 
it was substantially less likely than not that the veteran's 
listed cause of death was in any way related to any health 
problems or issues noted on active duty or during the 
presumptive period following discharge from active duty, 
including any blood pressure or other cardiovascular issues 
or any psychiatric or psychoneurotic symptomatology.  The 
Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In view of the lack of such evidence, the Board has 
no alternative but to conclude that the appellant's claim is 
not well grounded.

The Board notes that the record does not reflect that the 
appellant's mother ultimately became a nurse and/or was 
employed in this capacity during her marriage to the veteran.  
However, the Board finds that the further remand of this 
matter in order to obtain this information is not warranted.  
Pursuant to Black v. Brown, supra, in order for the opinion 
of a registered nurse to provide the medical nexus between 
current disability (in this case the death of the veteran) 
and service or a service-connected disability, there must be 
evidence of (1) actual expertise with respect to the 
pertinent subject matter, and (2) evidence that the nurse 
actually participated in the treatment for the subject 
disability.  Here, the record clearly does not show that (2) 
is satisfied, since there is no evidence that the veteran's 
spouse participated in treatment other than to take blood 
pressure readings on one occasion.  In addition, she did not 
indicate the specific blood pressure readings that were taken 
at that time or at any other time, and was not able to 
definitively state that the veteran received treatment for 
hypertension within one year following his separation from 
service.  Moreover, as was noted previously, the record does 
not establish the expertise of the appellant's mother to 
diagnosis hypertension.  Thus, the Board finds that the 
appellant's mother's testimony could not serve to well ground 
this claim under Black, supra.  

In the alternative, the Board has considered the claim on the 
merits.  Holbrook v. Brown, 8 Vet. App. 19991 (1995).  In 
this regard, even if the veteran's former spouse was found to 
have sufficient expertise to render an opinion as to the 
existence of hypertension within one year after service, or 
otherwise link hypertension to service, and thus well ground 
the claim, the result would be the same.  The Board notes 
that the record has been fully developed, including efforts 
to obtain all pertinent evidence and to secure a VA medical 
opinion as to the issue of a causal nexus between service and 
the cause of death.  Thus, there is no remaining obligation 
under the duty to assist.  The record in this case shows that 
following the single borderline diastolic reading of 90 is 
service in January 1969, there is no diagnosis of 
hypertension or any other heart disorder.  In fact, the 
record does not currently reveal any medical evidence of a 
diagnosis of hypertension at any point in time.  In addition, 
the Board finds that any opinion that the veteran was treated 
for hypertension during his first year following service 
based upon the recollection of appellant's mother is clearly 
vastly outweighed in terms of probative value by the May 1998 
VA medical opinion noted above.  Therefore, on the merits the 
negative evidence plainly outweighs the positive evidence and 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

